         Case 2:18-cv-02314-JAM-DB Document 36 Filed 03/10/21 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



JULIUS ANDERSON,                                       No. 2:18-cv-2314 JAM DB P

                 Plaintiff,

         v.

CALIFORNIA MEDICAL FACILITY, et al.,
                                                       ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                           AD TESTIFICANDUM
                                                /

Julius Anderson, CDCR # K-33896, a necessary and material witness in a settlement conference
in this case on March 29, 2021, is confined in the California Medical Facility (CMF), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place of confinement,
on Monday, March 29, 2021 at 9:30 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above, by Zoom video conference,
         to participate in a settlement conference at the time and place above, until completion of
         the settlement conference or as ordered by the court. Zoom video conference connection
         information will be supplied via separate email.

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
         Office at the California Medical Facility at (707) 469-6006 or via email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMF, 1600 California Dr., Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

///
///
///
///
       Case 2:18-cv-02314-JAM-DB Document 36 Filed 03/10/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: March 10, 2021
